NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3937-19

PATERSON POLICE PBA
LOCAL NO. 1, PATERSON
POLICE LOCAL 1, SUPERIOR
OFFICERS ASSOCIATION,
PATERSON FIREFIGHTERS
ASSOCIATION, AND PATERSON
FIRE OFFICERS ASSOCIATION,

          Plaintiffs-Respondents,

v.

CITY OF PATERSON,

     Defendant-Appellant.
______________________________

                    Argued February 22, 2021 – Decided April 19, 2021

                    Before Judges Messano, Hoffman and Smith.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Passaic County, Docket No. C-
                    000120-19.

                    Leonard S. Spinelli argued the cause for appellant
                    (Genova Burns, LLC, attorneys; Angelo J. Genova and
                    Joseph M. Hannon, of counsel and on the brief; Leonard
                    S. Spinelli and Daniel Pierre, on the briefs).
             Mark C. Rushfield, argued the cause for respondents
             Paterson Police PBA Local No. 1, Paterson Police
             Local 1, and Superior Officers Association (Shaw
             Perelson May & Lambert, LLP, attorneys; Mark C.
             Rushfield, of counsel and on the joint brief).


             Craig S. Gumpel argued the cause for respondent
             Paterson Firefighters Association and Paterson Fire
             Officers Association (Law Offices of Craig S. Gumpel,
             LLC, attorneys; Craig S. Gumpel, of counsel and on the
             joint brief).

             Amy Chung, Deputy Attorney General, argued the
             cause for amicus curiae State of New Jersey (Gurbir S.
             Grewal, Attorney General, attorney; Melissa H. Raksa,
             Assistant Attorney General, of counsel; Amy Chung, on
             the brief).

PER CURIAM

       Defendant City of Paterson (the City) appeals from a January 29, 2020

trial court order confirming an arbitration award (the Award) that required the

City to reinstate its self-insured health benefits program, "as it existed as of

December 31, 2018."1 Once the City "reestablished" its program, the Award

required the City to "transfer all police and fire employees, retirees, and

dependents from the [State Health Benefits Plan] (SHBP) back into the self-

insured plan." The City also appeals from a June 22, 2020 order, which not only



1
    The same order dismissed the City's counterclaim to vacate the award.
                                                                            A-3937-19
                                        2
denied reconsideration, but also ordered, sua sponte, the City "to move all public

employees out of the SHBP [] and into the self-insured plan by the end of June

2020." (emphasis added). For the following reasons, we vacate the trial court's

orders to the extent they confirmed and then modified the arbitrators' remedy,

and we remand for further proceedings.

                                        I.

      The Municipal Revitalization Index (MRI) of the New Jersey Department

of Community Affairs (the DCA) characterizes the City as a "distressed"

municipality, defined as "a multi-dimensional municipal condition linked to

fiscal, economic, housing, and labor market weakness in conjunction with a

resident population that is generally impoverished and in need of social

assistance." 2 Annual recurring budget deficits provide compelling evidence of

the City's distressed financial state. For approximately ten years, the City has

needed transitional aid from the DCA to support its operating budgets. While

receiving this financial aid, the City has operated under the supervision and

control of the DCA through an annual Memorandum of Understanding (MOU)


2
    Office of Policy and Regulatory Affairs, New Jersey Department of
Community Affairs, Measuring Distress in New Jersey: The 2017 Municipal
Revitalization Index 3. "Historically, the MRI has been used as a factor in
distributing certain 'need based' funds." Ibid.


                                                                            A-3937-19
                                        3
with the Division of Local Government Services (the DLGS).3 The MOU sets

forth the conditions and requirements the City must satisfy to receive the

transitional aid. In addition, each MOU has required the City to develop a

detailed plan to reduce its reliance on State aid and become self-sufficient.

      Prior to January 1, 2019, the City provided its employees medical,

prescription, vision and dental health benefits through a self-insured plan

administered by Horizon Blue Cross and Blue Shield of New Jersey (the Horizon

PPO) and Citizens Rx. Under the self-insured plan, the City covered 100 percent

of its active and retired employees' health care costs, with no stop loss coverage.

      The self-insurance plan proved expensive, with steadily increasing costs:

approximately $46 million in fiscal year (FY) 2014; $48 million in FY 2015;

$49 million in FY 2016; $54 million in FY 2017; and $59 million in FY 2018.

In FY 2016, health care costs represented sixteen percent of the City's budget;

in 2018, that figure increased to nineteen percent.




3
  The MOU for the 2017 fiscal year recites that the Director of the DLGS "has
determined that the [City] is in serious fiscal distress[.]" On June 23, 2010,
DLGS published qualification standards for the "Transitional Aid to Localities ,"
a program intended for "municipalities that have the most severe structural
financial problems[,] . . . . despite aggressive cost reductions and service
modifications," and need additional assistance "to mitigate significant property
tax increases."
                                                                             A-3937-19
                                        4
      The collective negotiations agreement (CNA) for each fire and police

union reserved to the City "the right to self-insure or to change insurance

companies providing the health benefits agreed to hereunder[,] so long as the

health benefits and fee schedules set forth in the [CNA] are substantially

equivalent to the existing . . . health benefits." 4 The CNAs specifically provided

for the unions' consent to the City changing to the SHBP, so long as

            the following conditions are met:

               a. All SHBP benefit plans are made available to
                  [union] members.

               b. The City shall select the "10/15" prescription
                  plan.5

               c. If benefit levels are reduced and/or out-of-pocket
                  costs are increased, by any source, the City shall
                  seek new coverage that is equal to the SHBP
                  coverage that was in place when the City entered
                  the SHBP[.]




4
  Relevant to this case, the City had two CNAs with police unions and four
CNAs with fire unions. Five of the six CNAs ran from August 1, 2010 to July
31, 2019. One CNA with a fire union ran from July 1, 2010 to June 30, 2019.
5
  According to the unions' insurance expert, the SHBP does not offer "any plan
labeled as a 10/15 prescription plan." When the City switched to the SHBP, it
did select the New Jersey Direct 10 plan, which includes a prescription plan.


                                                                             A-3937-19
                                        5
In addition to these conditions, the CNAs covering the police unions included

one additional condition, that their "insurance expert must conclude that the

SHBP is substantially similar to the current level of benefits."6

      In FY 2017, the City received $25.5 million in transitional aid through an

MOU between the City and DLGS (the FY 2017 MOU), which was amended by

a FY 2017 MOU Addendum (the FY 2017 Addendum). In exchange for the

$25.5 million in aid, the MOU imposed many conditions upon the City. O ne

such condition required the City "to take all steps necessary to enroll in the

[SHBP] should [its] health care costs exceed that of the [SHBP]." These related

conditions in the Addendum provided:

               a. Within sixty days of the execution of the FY 2017
                  MOU[,] the City shall complete a detailed cost
                  comparison of its FY 2016 cost of medical and
                  prescription claims under the [SHBP].

                         ....

               b. The City shall be required to commence the
                  formal process of transferring [its] employees to
                  the [SHBP] within ninety (90) days of receipt of
                  [benefit analyses] concluding that:

                         i.     Transfer to the SHBP produces
                                savings determined by the

6
  The police union CNAs do not address how the "substantially similar" standard
differs from the "substantially equivalent" standard.


                                                                          A-3937-19
                                        6
                               State of New Jersey to warrant
                               said transfer.

                         ii.   Levels     of    service    are
                               determined to be substantially
                               similar to the current level of
                               benefits.

If the City failed to comply with these conditions, the City risked losing the

greater of the savings projected by the transition to the SHBP or ten percent of

its transitional aid. According to the City, "the loss of any [t]ransitional [a]id

could be devastating to the City, its employees and its residents."

      On July 1, 2018, a new mayor and administration took office. At that

time, the City faced a projected $10 to $13 million deficit. To cut costs, the new

administration determined the single best way to save money without negatively

impacting its citizenry was to transition from its self-insured plan to the SHBP.

In addition, the DCA encouraged the City to enroll its employees in the SHBP

by offering financial incentives. For FY 2019, in addition to receiving $29

million in transitional aid, the City could receive an additional $2 million in aid

upon "documentation of successful transfer of the City's existing employee

health benefits plan to the [SHBP]."

      With the assistance of an insurance consultant, Brown & Brown Metro,

the City performed a cost-benefit analysis of transitioning to the SHBP. The


                                                                             A-3937-19
                                        7
analysis projected savings to the City of $20 million for FY 2019; $23 million

for FY 2020; and $26 million for FY 2021. In addition, the analysis concluded

that City employees would benefit from the transition to the SHBP because their

Chapter 787 premium contribution cost would decrease, due to the SHBP's lower

premium cost, thereby increasing the take-home pay of City employees.

      Between July and September of 2018, City officials worked on the issues

of transitioning to the SHBP. On September 2, 2018, Vaughn McKoy, the City's

business administrator, met with fire union representatives to discuss the

transition to the SHBP. On September 12, 2018, the City invited the unions to

preview the presentation that would be made to City Council on September 25,

2018. On September 18, 2018, City Council held a workshop meeting to discuss

the transition to the SHBP; although invited to attend, none of the City's unions

attended the workshop meeting.

      The City's analysis projected that transition to the SHBP would save the

City more than $200 million from FY 2019 through FY 2025. Based on these



7
  On June 28, 2011, Chapter 78 went into effect, altering the rate at which public
employees must contribute to their health insurance costs. Chapter 78 mandated
that employees contribute to their health care and prescription coverage on a
percentage-of-premium basis, with the percentage varying depending upon the
employee's income and the type of coverage selected. See L. 2011, c. 78, §§ 39
and 41, codified at N.J.S.A. 52:14-17.28(c) and N.J.S.A. 18A:16-17.1.
                                                                            A-3937-19
                                        8
projections, and after determining that the SHBP was substantially similar to the

City's current self-insured plan, the City council adopted a resolution, on

September 25, 2018, transitioning all City employees and retirees into the

SHBP, effective January 1, 2019. As a result of these actions, the City's self-

insured benefits through the Horizon PPO and Citizens Rx would terminate after

December 31, 2018, and coverage under the SHBP would commence on January

1, 2019. Of the City's nineteen bargaining units, only the fire and police units

opposed the transition.

      Not all retirees who had received health benefits through the City's self -

insured plan were eligible for employer-paid coverage through the SHBP, but

those retirees were still enrolled in the SHBP. The City addressed this issue by

hiring Assure Software, a third-party vendor, to set up a health reimbursement

account to reimburse the monthly premium charged under the SHBP to those

retirees with less than twenty-five years of service. The City notified those

retirees of its plan to deduct their insurance premiums from their monthly

pension checks and then reimburse them those amounts through an

administrative services agreement. This arrangement applied to approximately

thirty-nine retirees with less than twenty-five years of service.




                                                                           A-3937-19
                                        9
      On October 1, 2018, McKoy met with fire union representatives for a

follow-up discussion on the transition into the SHBP. That same day, the City

notified all City employees that the City Council had authorized the transition

from the self-insured plan to the SHBP, effective January 1, 2019. Between

October 15 and 31, 2018, the City held approximately twenty-five SHBP

enrollment meetings for employees and retirees.

      Meanwhile, the fire and police unions retained Dominick Fanuele, an

insurance expert, to prepare a comparison between the City's self-insured plan

and the SHBP. On October 25, 2018, he issued a preliminary report, identifying

multiple areas where the SHBP "will fail to . . . provid[e] substantially similar

or equivalent benefits to active participants. As far as the retiree group, the

SHBP will fail to provide same or better benefits on many levels."

      In October 2018, the fire and police unions filed grievances against the

City, challenging the City's decision to cease providing medical and prescription

benefits to its members through the City's self-insured plan and enroll them in

the SHBP. The unions also filed requests with the New Jersey Public Employees

Relations Commission (PERC) for submission of a panel of arbitrators.




                                                                           A-3937-19
                                      10
      In response to concerns and objections, on December 5, 2018, counsel for

the City sent a letter advising the police and fire unions that active and retired

employees would

            stay [in] the current prescription plan; retirees will
            remain in the [traditional or current] health benefits
            plan; active employees will move to SHBP medical
            coverage; the [sixty]-day waiting period under SHBP
            will apply to new hires; survivor coverage will be
            maintained as currently implemented by the City; and
            active employees with twenty years of service to the
            City but less than twenty-five years of pensionable
            employment will be entitled to current retirees health
            coverage if they retire before June 30, 2019.

      Regarding the changes outlined in the letter sent to the police and fire

unions, McKoy wrote to the New Jersey Division of Pensions and Benefits, on

December 12, 2018, requesting "permission for several categories of employees

and retirees to be 'carved out' of the City's pending entry into the [SHBP] . . .

due to . . . vested benefits language in past and current collective bargaining

agreements." Specifically, the City requested these "carve outs":

               1. All active and retired employees (excluding
                  Police and Fire retirees) will be enrolled for
                  SHBP medical coverage only.        Prescription
                  coverage for all active and retired employees
                  should be carved out of the SHBP. Current and
                  past Collective Bargaining Agreements (CBA's)
                  may not allow for this change in prescription
                  plans.


                                                                            A-3937-19
                                       11
                2. All Police and Fire retirees presently enrolled in
                   the Traditional, PPO and Aetna Medicare
                   Advantage Plans will need to be carved out of the
                   SHBP due to the interpretation of vested benefits
                   in CBA contracts upon retirement. There are an
                   estimated 667 enrollees in this category.

                3. All retirees who do not meet the SHBP eligibility
                   requirements will need to be carved out of the
                   SHBP. There are an estimated 65 retirees in this
                   category.

McKoy explained that "[b]y allowing these exceptions, the parties believe that

it's in the best interest of the City, as well as the Police and Fire, to avoid costly

and protracted litigation over the interpretation of vested benefits from past and

current collective bargaining agreements."

      By letter dated December 19, 2018, the acting director of the Division of

Pensions and Benefits denied the City's request to "carve out" certain active and

retired employees from participation in the SHBP. He explained that "N.J.S.A.

52:14-17.36 requires uniformity between the health benefits offered through the

SHBP to the State and local employers. All active employees and retirees must

be enrolled in the SHBP at the same time, and offered only the plan options

available within the SHBP."

      Meanwhile, on December 18, 2018, the fire and police unions filed an

unfair practice charge against the City with PERC, together with an application


                                                                                A-3937-19
                                         12
for interim relief.   The charge alleged that the City's September 25, 2018

resolution authorizing the transfer of active and retired employees from the

City's self-insured plan to the SHBP constituted a violation of past and present

CNAs between the unions and the City. On December 28, 2018, PERC denied

the application for interim relief, finding "the charging parties had not shown a

'substantial likelihood of success' on the merits[.]" 8

                             The Arbitration Hearing

      On January 16, 2019, the trial court consolidated the grievances of the

police and fire unions and assigned an arbitrator, who held a five-day hearing

between March 20 and May 31, 2019. During the first two days, the unions

presented extensive testimony from their insurance expert, Fanuele, who

identified multiple instances of the SHBP providing reduced benefits or

imposing higher costs to employees, retirees, and their dependents.

      After the unions rested, the City presented the testimony of McKoy, its

business administrator, and the four other witnesses.       The City's principal


8
  The unions did not file an emergent appeal with this court to challenge PERC's
denial of interim relief. We note that "[c]ontractual matters in which the State
and its public entities engage must proceed with alacrity." Barrick v. State,
Dep't of Treasury, 218 N.J. 247, 264 (2014). To that end, "Rule 2:9-8 provides
an avenue to accommodate the interests of all parties in a swift and fair review "
of cases, like the matter under review, where the law or "the equities will limit
the provision of relief on the merits." Id. at 263-64.
                                                                            A-3937-19
                                        13
witness was Julianne Kunstle, a licensed health insurance producer and an

account vice president with Brown & Brown Metro. She testified that, in

comparing the self-insured plan and the SHBP plan, the two plans "are

substantially similar." She explained:

            [W]hen you go line by line, benefit by benefit there
            [aren't] very many discrepancies and in a lot of cases,
            which we'll go through . . . either [they are] the same or
            very, very similar or, like I said, in some cases even
            better moving forward.

            ....

            My overall opinion is when they're not 100 percent
            identical, they're substantially the same. There will be
            little benefit differences throughout comparing of both
            plans, but I think overall both plans are comprehensive
            and at the end of the day they will provide the same
            level of coverage to employees. . . . [a]nd retirees.

      Kunstle explained that the Horizon PPO under the City's self-insured plan

and the Horizon Direct 10 plan the City selected under the SHBP included 98.3

percent of the same primary care physicians and 99 percent of the same

specialists. In addition, both plans included the same participating hospitals.

      Kunstle identified many other areas where the two plans were equal or the

SHBP was better for active employees, including hospital facility coinsurance,

lifetime maximum out-of-pocket limits, primary care physician designation,

primary care office visits, ambulance services, maternity visits, infertility

                                                                           A-3937-19
                                       14
treatment,     laboratory   and   diagnostic   procedures,   radiology   services,

preadmission testing, hospital outpatient surgery, substance abuse services,

mental health services, durable medical equipment, and orthotics and

prosthetics.

      She further testified the two plans were equal or the SHBP was better for

retired employees in many areas, including lifetime maximum out-of-pocket

limits, primary care physician designation, primary care office visits, maternity

visits, preventative care, radiology services, outpatient mental health services,

alcohol abuse services, durable medical equipment, and orthotics and

prosthetics.

      On cross-examination, Kunstle acknowledged the self-insured plan

provided a higher level of benefits in these areas: waiting period for coverage

for new hires, non-line of duty death survivor benefits, emergency room care,

dependents of retirees are not required to apply for Medicare Parts "A" and "B"

and pay for Part "B" as a condition for health benefits coverage, monies paid for

out-of-network services do not count toward maximum out-of-pocket payments

under the SHBP, prescription copayments reimbursed eighty percent under the

medical coverage under self-insured plan, generic copayments increased under

the SHBP, annual adult wellness, adult immunization, prostrate screenings,


                                                                            A-3937-19
                                        15
well-child   exams,    hospice    care    physical   therapy,    skilled    nursing

facility/extended care facility, and vision hardware.9

      The City also presented testimony from its insurance manager, Dena

Cortese, who disputed some of the anecdotal claims made by the unions of their

members experiencing problems with the SHBP. The unions then recalled

Cortese to testify as a rebuttal witness, questioning her extensively about an

executive summary she prepared two years earlier, in May 2017.                After

analyzing various aspects of possible cost savings and potential increase costs

that would result from a switch to the SHBP, she concluded "the cost savings

presented here is not a compelling savings to make a switch . . . at this time."

      At the conclusion of the hearing, the arbitrator framed the issue in the case

as follows: "Did the City violate the [CNAs] with the Police and Fire Unions

when it moved all active and retired employees (and their eligible dependents)

from its self-insured medical and prescription plans to the [SHBP] on January

1, 2019? If so, what shall be the remedy?" At that point, the parties waived

closing arguments, instead electing to file written, post-hearing briefs.




9
  Using vision hardware (glasses and contact lenses) as an example, a City
employee could receive $50 every two years under the City's self-insured plan
while the SHBP contained no vision hardware benefit.
                                                                             A-3937-19
                                         16
      On November 18, 2019, the arbitrator issued his Opinion and Award,

concluding that the City "violated several contract provisions" contained in the

parties' CNAs. While the arbitrator acknowledged that "the City presented

evidence illustrating the many areas in which the SHBP provides equivalent

benefits, and in some ways better benefits," he ultimately concluded "the

reduction in benefits, where they occur, are too significant to support a finding

that the SHBP is substantially equivalent to the City self-insured plan." The

arbitrator stated that he "considered the City's financial situation," but concluded

that it did not give the City "the right to abrogate the contractual obligations it

ha[d] agreed to under [the CNAs]." The arbitrator did not otherwise discuss or

analyze the City's financial condition.

      As noted, the arbitrator's remedy required the City to "[r]einstate the self-

insured insurance program which existed as of December 31, 2018," and once

reestablished, to "transfer all fire and police employees, eligible retirees and

their eligible dependents from the SHBP back into the self-insured plan[.]" The

Award also required the City to "[r]eimburse all fire and police employees,

eligible retirees and their eligible dependents for any increased costs incurred as

a result of being transferred into the SHBP[.]"




                                                                              A-3937-19
                                          17
      The arbitrator rejected the City's contention that the proper remedy was to

direct it to set up a reimbursement fund to pay active employees, retirees and

their dependents for any increased out-of-pocket costs, finding such

reimbursement "impermissible under the SHBP." Regardless, he determined

that "[e]ven assuming that reimbursement was permitted by the State, it would

be an inadequate remedy." He found that requiring employees or retirees to

advance money for uncovered medical services, prescription drugs, and

insurance premiums, and then wait for reimbursement from the City, constituted

"an unnecessary hardship."

      The arbitrator further ordered the City to reimburse all fire and police

employees, retirees and their dependents for any economic loss incurred as a

result of the transition to the SHBP, and to reimburse the unions for their shares

of the arbitration fees and expenses.

                             Trial Court Proceedings

      On November 22, 2019, the police and fire unions filed a verified

complaint and order to show cause to confirm the arbitrator's award. On January

10, 2020, the City filed its responsive pleading, including a counterclaim to

vacate the arbitration award.




                                                                            A-3937-19
                                        18
      On January 8, 2020, before the trial court issued its decision, the State

Health Benefits Commission (the SHB Commission) passed Resolution 2020-1,

allowing local public employers participating in the SHBP to opt out of the

SHBP prescription drug plan for retired employees and to offer their own private

plans.10

      On January 29, 2020, the trial court confirmed the arbitration award. On

February 3, 2020, the court issued a written statement of reasons supplementing

its January 29, 2020 finding that the record supported the arbitrator's

conclusions, including that: the transition to the SHBP substantially reduced the

benefits guaranteed under the CNAs; the City knew it would violate the CNAs

by transitioning to the SHBP; and "reimbursement to employees, retirees and

their dependents[] for increased medical and prescription out-of-pocket costs is

impermissible under the SHBP."

      Citing Weiss v. Carpenter, Bennett & Morrissey, 143 N.J. 420, 433

(1996), the trial court held the arbitration award was "reasonably debatable" and

also found that the arbitrator had discretion and flexibility in formulating a

remedy for the City's breach of the CNAs. The court explained, "The [a]rbitrator


10
    On January 30, 2020, the SHB Commission informed public employers of
this change in the form of a memorandum with the subject heading: "Local
Government Retiree Prescription Drug Plan Carve Out."
                                                                           A-3937-19
                                      19
supported his position by referring to the specific language in the [CNAs]. Even

if the [a]rbitrator's decision was not the preferrable one, it is a reasonably

debatable outcome. Under those circumstances[,] a reversal would be contrary

to the deferential standard for reviewing arbitral decisions."

      On February 14, 2020, the City's legal counsel wrote to the SHB

Commission, requesting "clarification as to whether the Commission will permit

the City to remove the fire and police members from the SHBP while allowing

civilian employees to remain in the plan as the [court's] January 29, 2020 order

only applies to the fire and police units in the City."

      On February 17, 2020, the assistant director of Health Benefits Operations

of the Division of Pensions and Benefits responded, stating that "the relevant

SHBP statutes governing local employer participation in the SHBP would not

permit the Division to comply with the Order." He explained:

                   The relevant statutory provision[s] governing
            local participation in the SHBP speak to "employer"
            participation and preclude the Division from allowing
            discrete subsets of employee groups (collectively
            bargained or otherwise) from being carved in or out for
            purposes of SHBP participation. As a local employer
            that has adopted a resolution and elected to participate
            in the SHBP, the City . . . is required to enroll all
            employees and retirees who meet the eligibility
            requirements.



                                                                          A-3937-19
                                        20
      On February 18, 2020, the City filed a motion for reconsideration,

submitting to the trial court the recent pronouncement of the SHB Commission

allowing local public employers participating in the SHBP to opt out of the

SHBP prescription drug plan. The City also submitted the February 17, 2020

letter advising that the SHB Commission would not permit the "carve out" of

the fire and police union members.

      On March 13, 2020, the State of New Jersey 11 filed an amicus brief in

support of the City's motion. The State confirmed the accuracy of the positions

the City argued at arbitration and before the trial court – that a reimbursement

plan sponsored by the City to supplement any changes in the level of benefits

was a permissible alternative to withdrawal and the City could opt out of the




11
   In its amicus brief before us, the State set forth the following explanation for
providing input in this case:

            The State is uniquely situated to address these issues.
            First, the State is the largest public employer in New
            Jersey and is a party to a number of CNAs. Second, the
            State administers the SHBP, through which the State
            provides health benefits to its employees and retirees,
            as well as the employees and retirees of participating
            local public employers. Finally, the State provides
            transitional aid to qualifying localities experiencing
            budget deficits, including appellant City of Paterson.
                                                                             A-3937-19
                                       21
SHBP prescription plan for its active employees and retirees, selecting an

alternative plan.

      Notwithstanding the State confirming the accuracy of the positions

advanced by the City, the trial court denied the City's reconsideration motion on

June 22, 2020. In addition, the court ordered, sua sponte, the City "to move all

public employees out of the SHBP [] and into the self-insured plan by the end

of June 2020." (emphasis added).

      In a written statement of reasons, the court explained that the City failed

to present any basis for concluding that the January 29, 2020 order was based

on a "palpably incorrect or irrational basis." The court did not provide any

reasons for rejecting the arguments advanced by the State nor did it provide any

reasons for modifying the arbitrator's remedy to require the City to "move all

public employees out the SHBP . . . and into the self-insured plan by the end of

June 2020." (emphasis added). The court then granted the City a thirty-day

extension to comply, thereby affording the City an opportunity to request a stay

from this court.

      On June 25, 2020, the City filed its notice of appeal. On July 31, 2020,

we granted the City's request for a stay of the trial court's orders of January 29,

and June 22, 2020, pending a decision on this appeal.


                                                                             A-3937-19
                                       22
                                       II.

      Arbitration is "a favored means of dispute resolution." Hojnowski v. Vans

Skate Park, 187 N.J. 323, 342 (2006); see also Middletown Twp. PBA Loc. 124

v. Twp. of Middletown, 193 N.J. 1, 10 (2007) ("Arbitration of labor-

management disputes is favored in New Jersey.").         Arbitration awards are

presumed valid. Del Piano v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 372

N.J. Super. 503, 510 (App. Div. 2004). "Consistent with the salutary purposes

that arbitration as a dispute-resolution mechanism promotes, courts grant

arbitration awards considerable deference." Borough of E. Rutherford v. E.

Rutherford PBA Loc. 275, 213 N.J. 190, 201 (2013). To ensure finality, as well

as to secure arbitration's speedy and inexpensive nature, there exists a strong

preference for judicial confirmation of arbitration awards. N.J. Tpk. Auth. v.

Loc. 196, I.F.P.T.E., 190 N.J. 283, 292 (2007).

      Our Supreme Court has advised that, "in a public-sector arbitration

setting, a court can properly vacate an award because of a mistake of law."

Tretina Printing, Inc. v. Fitzpatrick & Assocs., 135 N.J. 349, 364 (1994). The

Court explained that this "exception is necessary because public policy demands

that a public-sector arbitrator, who must consider the effect of a decision on the




                                                                            A-3937-19
                                       23
public interest and welfare, issue a decision in accordance with the law." Id. at

364-65.

      "Generally, when a court reviews an arbitration award, it does so mindful

of the fact that the arbitrator's interpretation of the contract controls." Ibid. In

public sector arbitration, "a court will confirm an arbitrator's award so long as

the award is 'reasonably debatable.'" Middletown Twp. PBA Loc. 124, 193 N.J.

at 11 (quoting N.J. Tpk. Auth., 190 N.J. at 292).

      Under the New Jersey Arbitration Act, N.J.S.A. 2A:24-1 to -11, a

reviewing court may vacate an arbitration award in the following instances:

                a. Where the award was procured by corruption,
                   fraud or undue means;

                b. Where there was either evident partiality or
                   corruption in the arbitrators, or any thereof;

                c. Where the arbitrators were guilty of misconduct
                   in refusing to postpone the hearing, upon
                   sufficient cause being shown therefor, or in
                   refusing to hear evidence, pertinent and material
                   to the controversy, or of any other misbehaviors
                   prejudicial to the rights of any party;

                d. Where the arbitrators exceeded or so imperfectly
                   executed their powers that a mutual, final and




                                                                              A-3937-19
                                        24
                   definite award upon the subject matter submitted
                   was not made.

                   [N.J.S.A. 2A:24-8(a) to (d).]

However, a reviewing court may not modify an award where it affects "the

merits of the controversy." N.J.S.A. 2A:24-9; see also Tretina Printing, 135 N.J.

at 355.

      In addition, "a court 'may vacate an award if it is contrary to existing law

or public policy.'" Middletown Twp. PBA Loc. 124, 193 N.J. at 11 (quoting

N.J. Tpk. Auth., 190 N.J. at 294). "[F]or purposes of judicial review of labor

arbitration awards, public policy sufficient to vacate an award must be embodied

in legislative enactments, administrative regulations, or legal precedents, rather

than based on amorphous considerations of the commonweal." N.J. Tpk. Auth.,

190 N.J. at 295.

      "The public policy exception is triggered when 'a labor arbitration award

– not the grievant's conduct – violates a clear mandate of public policy[.]'"

Middletown Twp. PBA Loc. 124, 193 N.J. at 11 (quoting N.J. Tpk. Auth., 190

N.J. at 300). "Public policy is ascertained by 'reference to the laws and legal

precedents and not from general considerations of supposed public interests.'"

Borough of E. Rutherford, 213 N.J. at 202 (quoting Weiss, 143 N.J. at 434-35).

"And, even when the award implicates a clear mandate of public policy, the

                                                                            A-3937-19
                                       25
deferential 'reasonably debatable' standard still governs." Ibid. (quoting Weiss,

143 N.J. at 443).

      The standard of review for granting a motion for reconsideration, pursuant

to Rule 4:49-2, is abuse of discretion. Cummings v. Bahr, 295 N.J. Super. 374,

389 (App. Div. 1996). "An abuse of discretion 'arises when a decision is "made

without a rational explanation, inexplicably departed from established polices,

or rested on an impermissible basis."'" Pitney Bowes Bank, Inc. v. ABC Caging

Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015) (quoting Flagg v. Essex

Cnty. Prosecutor, 171 N.J. 561, 571 (2002)).

      With these review standards in mind, we proceed to the substance of this

appeal. We begin with an overview of the pertinent statutory and regulatory

scheme.

                    The State Health Benefits Program Act

      Through the authority granted by the State Health Benefits Program Act

(the Act), the SHBP offers medical, prescription drug, and dental coverage to

qualified State and local employees, retirees, and eligible dependents. N.J.S.A.

52:14-17.25 to -17.46a. The SHBP is not itself an insurance carrier, but rather

a program that offers health benefit coverage through contracts negotiated

between the SHB Commission and insurance carriers. N.J.S.A. 52:14-17.28.


                                                                           A-3937-19
                                      26
Once a local government employer has elected to participate in the SHBP, it is

"a participating employer under the program, subject to and in accordance with

the rules and regulations of the [SHB] [C]omission related thereto." N.J.S.A.

52:14-17.37(a).

      "In 2011, the Legislature enacted Chapter 78, making numerous

significant changes to public employee pension and health care benefits."

Rosenstein v. State, 438 N.J. Super. 491, 494 (App. Div. 2014); see also L. 2011,

c. 78, § 45(b) (codified at N.J.S.A. 52:14-17.27). One of the most significant

changes to the SHBP was Chapter 78's creation of the Plan Design

Committee, which the Legislature vested with "the exclusive authority to design

state health benefits plans – a power previously possessed by the SHB

Commission." Ibid.

      The Plan Design Committee establishes the components of the SHBP's

overall plan designs, while the SHB Commission authorizes the plan's contracts

with various insurance carriers. See N.J.S.A. 52:14-17.28; see also Beaver v.

Magellan Health Servs., Inc., 433 N.J. Super. 430, 433 (App. Div. 2013)

("Although the State contracts with health insurers to administer various benefit

plans for program participants, the [SHB Commission] alone has the authority

and responsibility to make payments on claims and limit or exclude benefits.").


                                                                           A-3937-19
                                      27
      Accordingly, the SHBP Act provides:

            The [Plan Design Committee] shall have the
            responsibility for and authority over the various plans
            and components of those plans, including for medical
            benefits, prescription benefits, dental, vision, and any
            other health care benefits, offered and administered by
            the program. The [Plan Design Committee] shall have
            the authority to create, modify, or terminate any plan or
            component, at its sole discretion. Any reference in law
            to the [SHB Commission] in the context of the creation,
            modification, or termination of a plan or plan
            component shall be deemed to apply to the [Plan Design
            Committee].

            [N.J.S.A 52:14-17.27(b).]

See also Rosenstein, 438 N.J. Super. at 500 ("[T]he adoption of Chapter 78

transferred authority over the plan design of the state health benefits program

to the newly-created [Plan Design Committee]").

      "With the enactment of Chapter 78, the Legislature has vested the [Plan]

Design Committee with the sole discretion to create, modify, or terminate any

plan or component, as well as to set amounts for maximums, co-pays,

deductibles, and other participant costs for all plans offered." Teamsters Loc.

97 v. State, 434 N.J. Super. 393, 416 (App. Div. 2014). "In view of the

Legislature's vesting in the [Plan] Design Committee the sole discretion to make

changes in the . . . healthcare plans, such changes are no longer effectuated

through collective negotiations between the State and its employees." Id. at 417.

                                                                           A-3937-19
                                      28
      The SHBP benefits and requirements are intended to be applied uniformly

to all state and local employees. See N.J. Sch. Bds. Ass’n v. State Health

Benefits Comm., 183 N.J. Super. 215, 220 n.4 (App. Div. 1982) (holding the

Act is designed "to achieve uniformity of coverage and benefits for employees

throughout the State.") (quoting N.J.S.A. 40A:10-25); see also CWA v. State,

421 N.J. Super. 75, 100 (Law Div. 2011) (holding N.J.S.A. 52:14-17.36(b) is

intended "to increase uniformity in health benefits and employees' contributions

thereto."). N.J.S.A. 40A:10-23 provides that if an employer assumes the cost of

health insurance coverage for retired employees, it must provide the coverage

"under uniform conditions."

      The SHB Commission has the exclusive statutory authority to authorize

exceptions to the Act's uniformity requirement. It may do so only where the

deviation will "avoid inequity, unnecessary utilization, duplication of services

or benefits . . . or for other reasons" that the SHB Commission deems necessary.

N.J.S.A. 52:14-17.29(D).      "No benefits shall be provided beyond those

stipulated in the contracts held by the [SHB] Commission. Ibid.

                                  The City's Appeal

      On appeal, the City does not challenge the determination of the arbitrator

that the City "violated several contract provisions" contained in the of the


                                                                          A-3937-19
                                      29
parties' CNAs. Rather, the City challenges the trial court's confirmation of the

arbitrator's remedy, arguing it violated applicable law and public policy. The

City contends the arbitration award and its confirmation were premised on two

mistaken conclusions of law: "First, the [a]rbitrator concluded that his Award

would be enforceable as envisioned, as a 'carve out' of the grieving [u]nions,"

and second, he "incorrectly concluded that a reimbursement fund was an

impermissible or insufficient remedy."        In addition, the City asserts "the

[a]rbitrator failed to give due consideration to the public welfare, failed to

appreciate the impact that the Award would have on the City's unrepresented

employees, and failed to give adequate regard to alternative, less disruptive

remedies available under the circumstance."

      The City further urges us to reverse because the relief granted by the trial

court on reconsideration – reinstatement of the City's self-insurance program

and return of all City employees and retirees to the program – affects the rights

of 1,300 City employees and 900 retirees, who were not joined as parties,

contrary to the mandatory joinder rule, Rule 4:28-1(a)(1).

                                       III.

      The Act clearly mandates that to participate in the SHBP, an employer is

required to enroll all eligible employees into the SHBP, without exception. The


                                                                            A-3937-19
                                      30
Act provides that the SHB Commission shall "not enter into a contract under the

State Health Benefits Law . . . unless coverage is available to all eligible

employees and their dependents[.]" N.J.S.A. 52:14-17.28(c). A participating

employer must therefore enroll all of its employees in the SHBP at the same

time and offer only the plan options available to the other participating state and

local government employees.

      We agree with the City that the Award and its confirmation in this case

were premised on two mistaken conclusions of law.            First, the arbitrator

incorrectly concluded his Award would be enforceable as a "carve out" of the

grieving unions. Second, he incorrectly concluded that a reimbursement fund

constituted an impermissible and otherwise insufficient remedy. In doing so,

the arbitrator disregarded clear provisions of the Act that precluded a carve out

remedy; in addition, he failed to give due consideration to the public welfare,

failed to appreciate the impact that the Award would have on the City's

unrepresented employees, and failed to recognize the viability of alternative,

less disruptive remedies. Given these errors, the Award in this case was not

reasonably debatable.

      The arbitrator's opinion clearly reflects his mistaken assumption that the

Plan Design Committee would grant the exemptions necessary for the City to


                                                                             A-3937-19
                                       31
comply with the Award, without disrupting the enrollment of the remaining

1,300 employees and 900 retirees:

            My Opinion and Award is limited to police and fire
            employees, retirees and dependents, resolving the
            controversy properly put before me under the parties’
            Agreements. The State (perhaps the Plan Design
            Committee) has the power and authority to grant
            exemptions to its rules and regulations. It is free to take
            whatever action it deems appropriate in light of this
            Opinion and Award.

      Rather than award the unions reimbursement of the monetary differences

between the City's self-insured plan and the SHBP, the arbitrator awarded the

wholesale withdrawal of the police and fire unions from the SHBP. In doing so,

the arbitrator concluded that 1) a reimbursement plan was impermissible under

the SHBP, and 2) that a reimbursement plan was, by its definition, an inadequate

remedy. Each of these conclusions was mistaken or unsupported by the record

and, therefore, presented undue means that further warrant vacating the Award.

      "Undue means ordinarily encompasses a situation in which the arbitrator

has made an acknowledged mistake of fact or law or a mistake that is apparent

on the face of the record." Borough of E. Rutherford, 213 N.J. at 203. Under

this theory, "an arbitration award may be vacated if it is shown not to be

supported by any evidence in the record." McHugh Inc. v. Soldo Const. Co.,

Inc., 238 N.J. Super. 141, 145 (App. Div. 1990).

                                                                          A-3937-19
                                       32
      Without any support in the record on the practicalities of a reimbursement

fund, the arbitrator concluded that a reimbursement plan was an inadequate

remedy. The arbitrator's concern that City employees and retirees would face

an "undue burden," if required to pay certain costs or expenses upfront and then

receive reimbursement from the City, reflects an assumption that finds little

support in the record.

      Contrary to Borough of E. Rutherford, in which our Supreme Court

specifically affirmed a reimbursement plan as a lawful remedy for increased out-

of-pocket expenses, 213 N.J. at 206-07, the arbitrator here incorrectly believed

he had no flexibility to allow for some type of reimbursement fund, which

resulted in an unlawful, extreme remedy that impacts all City's employees to

resolve some employees' grievances. The Court in Borough of E. Rutherford

further recognized the need for flexibility in crafting an arbitration award in

order to reach a fair solution to complex problems in a wide variety of situations.

Id. at 205.

      We acknowledge that a dollar-for-dollar reimbursement at the time of

service is not an acceptable method because such a structure would

fundamentally alter the plan design and thus could seriously affect utilization of

services, which in turn can increase the costs of the SHBP to the State and local


                                                                             A-3937-19
                                       33
government employers; however, as persuasively argued by the State, employer-

provided Health Reimbursement Accounts, Flexible Spending Accounts, and

funded debit-type cards constitute a viable remedy to compensate members for

their increased out-of-pocket costs without affecting member utilization.

      On confirmation, the trial court committed essentially the same error,

mistakenly assuming, without basis, the SHB Commission would comply with

whatever order the court entered, and that the exclusion of the fire and police

unions from the SHBP would occur.          On reconsideration, the trial court

committed further error by requiring the City to "to move all public employees

out of the SHBP . . . and into the self-insured plan by the end of June 2020."

(emphasis added). At that point, it appears the trial court appreciated the merit

of the arguments advanced by the City and the State, that the SHB Commission

would not permit the removal of the fire and police union employees from the

SHBP without the removal of all 1,300 City employees and 900 retirees.

      Awarding the carve out remedy – in the face of the SHB Commission's

expressed denial – was both improper and unlawful because it usurped the

statutory authority of the SHB Commission. After the arbitrator ordered an ultra

vires carve-out remedy, the State of New Jersey appeared as amicus to clarify




                                                                            A-3937-19
                                      34
for the court the unlawful nature of that remedy and the arbitrator's mistaken

rejection of the City's proposed reimbursement remedy as impermissible.

      We further note that while the arbitrator and the trial court said they

considered the public welfare concerns underlying the City's dire financial

distress, their opinions lack any discussion or analysis of this critical issue. In

September 2019, the City's long-term financial problems presented a compelling

reason for the City to transition to the SHBP by January 1, 2020. The transition

was necessary for the City to receive much needed transitional aid. The judge's

errant order on reconsideration reflects he fully understood the uniformity

requirement, which is why he expanded the order (albeit quite mistakenly).

Clearly, the arbitrator did not appreciate the ramification of his decision and

disregarded the uniformity requirement, and that the SHB Commission would

not approve the consequences of his remedy, i.e., the carve out. The arbitrator

and trial court entered their rulings even though the City twice obtained written

confirmation that the SHB Commission would not permit the removal of the fire

and police union employees from the SHBP without the removal of all 1,300

City employees and 900 retirees. Instead, the SHB Commission flatly rejected

the arbitrator's remedy as violating the uniformity requirement and refused to

grant an exemption. Awarding the carve out remedy – in the face of the SHB


                                                                             A-3937-19
                                       35
Commission's expressed denial – was both improper and contrary to the

uniformity provision of the Act as construed by the SHB Commission.

      After the trial court confirmed the Award, the City sought reconsideration

on several grounds. The original order confirming the Award mandated that the

City reinstate the self-insured program for its active and retired police and

firefighter employees and eligible dependents and transfer those members to the

self-insured plan by a date certain, consistent with the Award.              On

reconsideration, however, the court modified the Order and Award, directing the

City "to move all public employees out of the [SHBP] and into the self-insured

plan by the end of June 2020." (emphasis added). The trial court's decision on

reconsideration cannot stand for two reasons. First, the court exceeded its

authority by modifying the arbitration award without statutory authority.

Second, the court's decision impacted the rights of indispensable parties who

were not before the court.

      The New Jersey Arbitration Act provides for the modification or

correction of an arbitration award in only limited circumstances:

            The court shall modify or correct the award in any of
            the following cases:

               a. Where there was an evident miscalculation of
                  figures or an evident mistake in the description of
                  a person, thing or property referred to therein;

                                                                          A-3937-19
                                      36
                b. Where the arbitrators awarded upon a matter not
                   submitted to them unless it affects the merits of
                   the decision upon the matter submitted; and

                c. Where the award is imperfect in a matter of form
                   not affecting the merits of the controversy.

             The court shall modify and correct the award, to effect
             the intent thereof and promote justice between the
             parties.

             [N.J.S.A. 2A:24-9.]

      The arbitrator expressly stated that his "Award is limited to police and fire

employees, retirees and dependents." The remaining 1,300 employees and 900

retirees of the City were not parties to the arbitration nor did they file any action

to block the switch to the SHBP. On reconsideration, the trial court improperly

modified the Award without any statutory basis, clearly affecting the merits of

the controversy and impacting the rights of 1,300 employees and 900 retirees,

who were not parties to the arbitration proceeding. The court's reconsideration

order "affect[ed] the merits of the controversy," contrary to N.J.S.A. 2A:24-9(c).

      The court's reconsideration order directed the City to transition all of its

employees to the City's self-insured plan, even those who are non-union or

represented by the City's other bargaining units. As a result, those employees




                                                                              A-3937-19
                                        37
would lose their SHBP benefits.12 The City argues that the trial court failed to

appreciate that "[its] non-party employees were indispensable parties," and that

"in order to affect the rights of these hundreds of employees, joinder was

compulsory," pursuant to Rule 4:28-1(a). Because we conclude the trial judge

erred by modifying the arbitration award without proper statutory authority,

N.J.S.A. 2A:24-9, we need not address this argument.

      The trial court otherwise mistakenly exercised its discretion in denying

reconsideration when it refused to consider the February 17, 2020 letter advising

that the SHB Commission would not permit the "carve out" of the fire and police

union members. The court also refused to give proper consideration to the

State's amicus brief and to the recent pronouncement of the SHB Commission

allowing local public employers participating in the SHBP to opt out of the

SHBP prescription drug plan. Reconsideration was required because the court

"failed to appreciate the significance of probative, competent evidence." Fusco

v. Bd. of Educ., 349 N.J. Super. 455, 462 (App. Div. 2002). Rather than deny



12
   As previously noted, upon transfer to the SHBP, City employees would have
received increased take-home pay since their Chapter 78 premium contribution
cost would have decreased because of SHBP's less expensive premium costs. In
addition, many employees may prefer the SHBP since the arbitrator found
"many areas in which the SHBP provides equivalent benefits, and in some ways
better benefits[.]"
                                                                           A-3937-19
                                      38
reconsideration, the court should have vacated the remedy ordered by the

arbitrator and remanded the matter to him to formulate a remedy that did not

include the unlawful carve out, but could include a reimbursement plan as a

lawful remedy to compensate for increased out-of-pocket expenses.

      Based upon the statutory authority of the Act, the public policy behind the

uniformity requirement, and the public welfare implications of enforcing the

remedy, both as originally awarded and as modified by the trial court, we are

constrained to vacate the trial court's orders to the extent they confirmed the

arbitrator's remedy and then modified that remedy on reconsideration. We

remand this matter for the trial court to enter an order remanding this matter to

the arbitrator to render an appropriate remedy, which may include a

reimbursement fund or mechanism to reasonably compensate employees and

retirees of the police and fire unions for the increased out-of-pocket costs they

experienced as the result of the challenged action. In crafting an appropriate

remedy, the arbitrator shall consider the City's serious fiscal distress.

       Vacated and remanded. We do not retain jurisdiction.




                                                                            A-3937-19
                                        39